 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN L. CORRIGAN, SR.,
                                                     NO: 2:19-CV-0132-TOR
 8                               Plaintiff,
                                                     ORDER DISMISSING COMPLAINT
 9          v.                                       AND CLOSING FILE

10    ROBERT H. WHALEY, PAUL L.
      KIRKPATRICK, and CARL P.
11    WARRING,

12                               Defendants.

13

14         Plaintiff John L. Corrigan, Sr. filed a Complaint which is subject to a Pre-

15   Filing Order entered April 9, 2009 in case number 2:08-CV-0333-EFS. ECF No.

16   1. Plaintiff seeks to void the judgment in case number 2:07-CV-227-RHW,

17   contending “the judgment is void” and to “set aside a judgment for fraud upon the

18   court.” ECF No. 1 at 1-2. Plaintiff also seeks, inter alia, the return of all sanctions

19   imposed against him, seeks penalties and sanctions against Defendants, and a

20   declaratory action against Judge Whaley. Id. at 11.



     ORDER DISMISSING COMPLAINT AND CLOSING FILE ~ 1
 1         The Pre-Filing Order provides:

 2         Plaintiff John L. Corrigan is hereby enjoined, without prior leave of Court,
           from filing any future lawsuit in the Eastern District of Washington United
 3         States District Court relating to Plaintiff’s 2003 arrest, conviction, and
           sentence; the show cause proceeding; the entry of the arrest warrant into the
 4         statewide database; the execution of the arrest warrant; the imposition of the
           five-day sentence; and/or the following lawsuits: No. EDWA-03-cv-0247-
 5         FVS, WDWA-05-cv-1227-MJP, EDWA-07-cv-0227-RHW, and EDWA-08-
           cv-0333-EFS.
 6

 7   Corrigan v. Pflanz, No. 2:08-CV-0333-EFS, ECF No. 49 at 13. This Pre-Filing

 8   Order was affirmed on appeal to the Ninth Circuit Court of Appeals, Corrigan v.

 9   Pflanz, Nos. 09-35482, 09-35730 (March 18, 2011), as was the Judgment in case

10   No. 2:07-CV-0227-RHW (Corrigan v. Dale, No. 09-35576 (October 27, 2010).

11         In this collateral proceeding filed years later, Mr. Corrigan once again seeks

12   to re-litigate issues long ago resolved. Because this proceeding is frivolous,

13   malicious, harassing and is brought in bad faith against an absolutely immune

14   judicial officer, leave of Court is DENIED and this case is DISMISSED.

15         ACCORDINGLY, IT IS HEREBY ORDERED the Clerk of Court shall

16   enter this Order and Judgment, furnish copies to Plaintiff and CLOSE this file.

17         DATED April 19, 2019.

18

19                                   THOMAS O. RICE
                              Chief United States District Judge
20




     ORDER DISMISSING COMPLAINT AND CLOSING FILE ~ 2
